F I L E D
                                                                   United States Court of Appeals
                                                                           Tenth Circuit
                      UNITED STATES CO URT O F APPEALS
                                                                          May 23, 2007
                             FO R TH E TENTH CIRCUIT                  Elisabeth A. Shumaker
                                                                          Clerk of Court



    ROBERT L. M ILLER,

                Plaintiff-Appellant,

    v.                                                     No. 06-5174
                                                    (D.C. No. 05-CV-245-FHM )
    M ICH AEL J. ASTRU E, *                                (N.D. Okla.)
    Commissioner of the Social Security
    Administration,

                Defendant-Appellee.



                             OR D ER AND JUDGM ENT **


Before BR ISC OE, M cKA Y, and GORSUCH, Circuit Judges.




         Robert L. M iller appeals the district court’s affirmance of the decision of

the Commissioner of the Social Security Administration denying his application



*
     Pursuant to Fed. R. App. P. 43(c)(2), M ichael J. Astrue is substituted for
Jo Anne B. Barnhart as appellee in this appeal.
**
       After examining the briefs and appellate record, this panel has determined
unanimously to grant the parties’ request for a decision on the briefs without oral
argument. See Fed. R. App. P. 34(f); 10th Cir. R. 34.1(G). The case is therefore
ordered submitted without oral argument. This order and judgment is not binding
precedent, except under the doctrines of law of the case, res judicata, and
collateral estoppel. It may be cited, however, for its persuasive value consistent
with Fed. R. App. P. 32.1 and 10th Cir. R. 32.1.
for supplemental security income payments.

      M r. M iller claimed disability beginning February 20, 2003, due to status

post spinal meningitis, hypertension, and reduced vision. The Administrative

Law Judge (“ALJ”) denied benefits after finding that M r. M iller did not have a

severe impairment or combination of impairments as is required at step two of the

five-step evaluation process. See 20 C.F.R. § 404.1520 (describing five-step

evaluation process). The Appeals Council considered the new medical evidence

M r. M iller submitted after the hearing but nonetheless affirmed the A LJ’s

decision. 1 W e have jurisdiction under 28 U.S.C. § 1291 and 42 U.S.C. § 405(g),

and we affirm.

      In this appeal, M r. M iller has raised the same issues he raised in the district

court, namely that the Commissioner (1) failed to make a proper evaluation at

step two of the sequential evaluation process, (2) failed to fully and fairly develop

the record, and (3) improperly assessed his credibility.

      M r. M iller’s arguments are without merit. In its well-reasoned order, the

district court thoroughly analyzed each of M r. M iller’s claims using the same

standard of review that governs our review, see Aplt. App. Vol. I at 16-17, and

we find the district court’s analysis and conclusions to be persuasive on each




1
      After the hearing before the ALJ, M r. M iller w as diagnosed with hepatitis.
Aplt. App. Vol. II at 144. This new evidence, along with other medical reports
presented to the Appeals Council, is part of the administrative record before us as
we evaluate the Commissioner’s decision for substantial evidence. See O’Dell v.
Shalala, 44 F.3d 855, 859 (10th Cir. 1994).
point, id. at 18-22. Accordingly, we see no reason to repeat the district court’s

analysis, and we affirm for substantially the same reasons set forth in the district

court’s order.



                                                     Entered for the Court


                                                     Neil M . Gorsuch
                                                     Circuit Judge




                                          3